FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 ROBERTO CURINSITA MALDONADO,               No. 09-71491
                      Petitioner,
                                             Agency No.
                   v.                       A017-263-848

 ERIC H. HOLDER JR., Attorney
 General,                                      ORDER
                      Respondent.


                    Filed July 29, 2014



                         ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be heard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3.

    Judges Graber and Friedland did not participate in the
deliberations or vote in this case.